Citation Nr: 0809539	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a skin disorder, to include as a result of 
ionizing radiation.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a disability 
manifested by chronic diarrhea.  

5.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1943 
to February 1946.  He was awarded the Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Albuquerque, New 
Mexico.  Specifically, in an October 2004 decision, the RO, 
in pertinent part, denied service connection for a left knee 
disorder and for a disability manifested by chronic diarrhea.  
In addition, the RO determined that new and material evidence 
sufficient to reopen previously denied claims for service 
connection for tinnitus and for a skin disorder characterized 
as jungle rot had not been received.  By a January 2005 
rating action, the RO denied service connection for bilateral 
hearing loss and for basal cell carcinoma (to include as due 
to exposure to ionizing radiation) and again concluded that a 
reopening of the veteran's previously denied claim for 
service connection for tinnitus was not warranted.  

Throughout the current appeal, the RO has consistently 
characterized the veteran's dermatological issues as 
entitlement to service connection for basal cell carcinoma, 
to include as due to exposure to ionizing radiation, and as 
whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a skin disorder.  Previously, however, by a 
May 1987 decision, the Board denied service connection for a 
skin disorder, to include any such dermatological condition 
result from ionizing radiation.  Consequently, the Board will 
re-define (combine) the veteran's dermatological issues 
simply as whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a skin disorder, to include as result of 
exposure to ionizing radiation.  


FINDINGS OF FACT

1.  In May 1987, the Board denied service connection for a 
skin disorder (to include as a result of ionizing radiation) 
and for tinnitus.  

2.  The evidence received since the Board's May 1987 denial 
of service connection for a skin disorder, to include as a 
result of ionizing radiation, does not raise a reasonable 
possibility of substantiating the claim for service 
connection for such a disability.  

3.  The evidence received since the Board's May 1987 denial 
of service connection for tinnitus raises a reasonable 
possibility of substantiating the claim for service 
connection for such a disability.  

4.  The veteran's tinnitus is associated with his active 
military duty.  

5.  The veteran did not exhibit bilateral sensorineural 
hearing loss in service or within one year of separation from 
service, and such disorder is not associated in any way with 
his active military duty.  

6.  The veteran does not have a disability manifested by 
chronic diarrhea that is associated with his active military 
duty.  

7.  The veteran did not exhibit a left knee disability in 
service or arthritis of this joint within one year of 
separation from service, and no diagnosed left knee disorder 
is associated in any way with his active military duty.  


CONCLUSIONS OF LAW

1.  The Board's May 1987 denial of service connection for a 
skin disorder (to include as a result of ionizing radiation) 
and for tinnitus is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2007).  

2.  The evidence received since the Board's May 1987 denial 
of service connection for a skin disorder, to include as a 
result of ionizing radiation, is not new and material, and 
the claim for service connection for such a disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

3.  The evidence received since the Board's May 1987 denial 
of service connection for tinnitus is new and material, and 
the claim for service connection for such a disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

5.  Bilateral sensorineural hearing loss was not incurred or 
aggravated in service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).  

6.  A disability manifested by chronic diarrhea was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

7.  A left knee disability was not incurred or aggravated in 
service, and arthritis of this joint may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In October 2003, August 2004, and January 2006 letters in the 
present case, the RO provided the veteran with the criteria 
for his service connection and new and material claims.  
Specifically in the August 2004 and January 2006 letters, the 
RO acknowledged the prior denial of service connection for a 
skin disorder (to include as a result of ionizing radiation) 
and for tinnitus and notified the veteran that "new and 
material" evidence was necessary to reopen those issues.  
The RO explained to the veteran that the necessary evidence 
must demonstrate that these disorders were incurred in or 
aggravated by (e.g., related to) his active military service, 
as such evidence was not present at the time of the prior 
final decision.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Additionally, the correspondence notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these issues but that he must provide 
enough information so that the agency could request the 
relevant records.  In addition, the letter informed the 
veteran of his opportunity to submit "additional things," 
"any other evidence or information that . . . [he] think[s] 
. . . [would] support . . . [his] claim," and "any evidence 
in . . . [his] possession that pertains to . . . [his] 
claim."  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 
2004).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

A March 2006 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  Thus, the Board finds 
that there can be no possibility of any prejudice to the 
veteran in proceeding with the issuance of a final decision 
of the claims adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, only the October 2003 and August 2004 letters (and not 
the January 2006 and March 2006 correspondence) were issued 
prior to the initial denial of the issues on appeal in 
October 2004 and January 2005.  In any event, the veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, in 
October 2006, the claims on appeal were readjudicated, and a 
supplemental statement of the case (SSOC) was issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
claims adjudicated in this decision must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

The Board acknowledges that the veteran has undergone a VA 
audiological evaluation but has not been accorded VA 
examinations pertinent to the remaining issues on appeal.  As 
the Board will discuss in the following decision, the 
additional evidence received since the prior final denial of 
service connection for a skin disorder (to include as a 
result of exposure to ionizing radiation) in May 1987 simply 
includes records of recent dermatological treatment without 
competent evidence of an association between such diagnosed 
disorders and the veteran's active military duty.  Thus, his 
skin claim will not be reopened.  Furthermore, the claims 
folder contains no competent evidence of a diagnosed 
disability manifested by chronic diarrhea or of an 
association between the diagnosed osteoarthrosis of the left 
knee and status post left total knee arthroplasty and the 
veteran's active military duty.  Consequently, the Board 
concludes that a remand to accord the veteran VA examinations 
pertinent to his skin, diarrhea, and left knee claims is not 
necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issue on appeal.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Although in June 2006 the veteran reported that he had more 
information or evidence to submit to VA that would 
substantiate his claim, later in December 2006 (after receipt 
of the most October 2006 SSOC), he submitted a document in 
which he expressed his desire to continue his appeal.  He 
submitted no additional argument or evidence at that time or 
indicated that he would do so at a future time.  
Consequently, the Board will proceed to adjudicate the 
following issues on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

A.  New And Material Claims

At the time of the Board's May 1987 decision, the veteran 
contended that he had developed a skin disorder as a result 
of having been exposed to radiation while serving with 
occupying forces in Hiroshima in 1945 and that he had 
experienced ringing in his ears since just after his 
separation from service.  October 1986 hearing transcript 
at 3, 5-12.  Service medical records were negative for 
complaints of, treatment for, or findings of a skin disorder 
(to include as a result of ionizing radiation) and for 
tinnitus.  At an October 1978 private hospitalization for 
treatment for possible hypoglycemic attack, cardiac 
arrhythmia, fugue state, and transient ischemic attack, the 
veteran reported that he had fired 85 millimeter mortars 
while serving in the military and that, since that time, he 
had experienced some ringing in his ears.  

In addition, post-service medical records reflected treatment 
for diagnosed seborrheic dermatitis manifested by scaly areas 
on the scalp, chest, and back (between January 1952 and July 
1966) and diagnosed moniliasis characterized by a skin rash 
(in December 1977).  In a February 1984 letter, the Defense 
Nuclear Agency explained that, 

[b]ased upon extensive review and 
analysis of the radiological survey data 
obtained prior to and during the 
occupation, the extensive research 
conducted during the years subsequent to 
the bombings of Hiroshima and Nagasaki, 
and the historical records pertaining to 
troop activities and movements, it is 
clear that the great majority of U.S. 
servicemen assigned to these cities 
received no radiation exposure 
whatsoever.  Further, no individual 
serviceman could have received any 
exposure that would be considered 
significant from the standpoint of 
causing an increased risk of adverse 
health effects.

Importantly, the claims folder contained no competent 
evidence of an association between the veteran's tinnitus and 
skin pathology and his active military duty.  Consequently, 
the Board denied service connection for both disorders.  The 
Board's decision is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's current 
request to reopen his claims for service connection for a 
skin disorder, to include as a result of exposure to ionizing 
radiation, and for tinnitus was filed in August 2003.  
Therefore, the amended version of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

1.  A Skin Disorder

At the time of the Board's May 1987 decision, there was no 
competent evidence of an association between the diagnosed 
skin disorders and the veteran's active military duty.  
Additional evidence received since that earlier decision 
includes the veteran's testimony that he has basal cell 
carcinoma as a result of in-service radiation exposure.  See, 
e.g., 2007 T. at 6-10, 14, 16-17 & 2006 T. at 3-5.  Also, 
private medical records dated in November 2003 indicate that 
the veteran underwent an excision of a "ruptured epidermal 
inclusion cyst with associated marked . . . foreign body 
inflammatory reaction."  

Significantly, the additional documents received after the 
Board's May 1987 decision (including the transcripts of the 
recent hearings as well as the private medical records dated 
between November and December 2003) do not provide competent 
evidence of an association between a diagnosed skin disorder 
and the veteran's active service.  Such additional evidence 
is, therefore, not probative and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for this disorder.  The additional evidence is, 
therefore, not new and material, as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the veteran's claim for service connection for a skin 
disorder, to include as a result of ionizing radiation.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  

2.  Tinnitus

At the time of the Board's May 1987 decision, there was no 
competent evidence of an association between the veteran's 
tinnitus and his active military duty.  Additional evidence 
received since that earlier decision includes the veteran's 
testimony that he has indeed experienced ringing in his ears 
since service, where he was exposed to tremendous noise as a 
result of his military occupational specialty which required 
firing an 85 millimeter mortar gun.  See, e.g., 2007 T. 
at 3-6 & 2006 T. at 2-3.  Also, at a November 2004 VA 
audiological examination, the veteran described persistent 
ringing in his ears since service.  The examiner, who had had 
the opportunity to review the claims folder, concluded that 
the veteran's tinnitus was "at least as likely as not caused 
by, or the result of, noise exposure during military 
service."  

As the November 2004 VA audiological examination report 
provides competent evidence of an association between 
diagnosed tinnitus and the veteran's active service, this 
additional evidence is probative and raises a reasonable 
possibility of substantiating the claim for service 
connection for tinnitus.  The additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim for service connection for tinnitus.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  

As new and material evidence has been received sufficient to 
reopen a previously denied claim for service connection for 
tinnitus, the Board must now consider the de novo issue of 
entitlement to service connection for tinnitus.  Service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Service medical records are negative for complaints of, 
treatment for, or findings of tinnitus.  At an October 1978 
private hospitalization for treatment for possible 
hypoglycemic attack, cardiac arrhythmia, fugue state, and 
transient ischemic attack, the veteran reported that he had 
fired 85 millimeter mortars while serving in the military and 
that, since that time, he had experienced some ringing in his 
ears.  At a VA audiological examination subsequently 
conducted in November 2004, the veteran reiterated this 
assertion.  The examiner, who had had the opportunity to 
review the claims folder, concluded that the veteran's 
tinnitus was "at least as likely as not caused by, or the 
result of, noise exposure during military service."  

The Board acknowledges that the examiner also stated that he 
based his conclusion "solely on [the] veteran's reports that 
[his] tinnitus began during military service."  
Significantly, however, the veteran has consistently 
complained of ringing in his ears since his active military 
duty, where he was exposed to tremendous noise from artillery 
fire.  See, e.g., 2007 T. at 3-6 & 2006 T. at 2-3.  The 
veteran's lay descriptions of such symptomatology are 
competent and probative.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994); & Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (in which the Court held that a veteran, 
as a lay person, is competent to report the onset of 
pertinent symptoms and continued symptomatology since then).  

Based on such evidentiary posture, the Board finds that the 
benefit-of-the-doubt rule applies.  Service connection for 
tinnitus is warranted.  See 38 U.S.C.A. § 5107(b) & Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  See also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

B.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may be established 
on a presumptive basis by showing that they manifested 
themselves to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

1.  Bilateral Hearing Loss

The veteran asserts that the tremendous noise to which he was 
exposed as a result of his in-service responsibilities as an 
85 millimeter mortar gunman caused him to develop bilateral 
hearing loss.  See, e.g., July 2007 hearing transcript 
(2007 T.) at 3-6 & March 2006 hearing transcript (2006 T.) 
at 2.  Indeed, service personnel records indicate that his 
military occupational specialties included a mortar gunner, a 
light tank crewman, and a light truck driver and that he was 
awarded the Combat Infantryman Badge.  

Service medical records, however, are negative for complaints 
of, treatment for, or findings of a hearing loss disability.  
Further, post-service medical records do not provide a 
diagnosis of bilateral hearing loss until November 2004, when 
the veteran underwent a VA audiological examination.  At that 
time, he reported military noise exposure from mortar firing 
as well as pre-service and post-service occupational noise 
exposure from employment in the mining industry and as a 
driver of an electric train.  Audiological testing reflected 
the following puretone thresholds:  15 decibels at 500 Hertz, 
35 decibels at 1000 Hertz, 65 decibels at 2000 Hertz, 
85 decibels at 3000 Hertz, and 95 decibels at 4000 Hertz (in 
the veteran's right ear) and 10 decibels at 500 Hertz, 
40 decibels at 1000 Hertz, 65 decibels at 2000 Hertz, 
85 decibels at 3000 Hertz, and 95 decibels at 4000 Hertz (in 
his left ear).  The examiner diagnosed mild to profound 
sensorineural hearing loss bilaterally.  

The November 2004 VA audiological examination did not provide 
speech recognition scores.  The puretone thresholds shown at 
this evaluation, however, clearly support a finding of a 
bilateral impaired hearing disability for VA compensation 
benefit purposes.  See 38 C.F.R. § 3.385 (2007) (which 
stipulates that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent) (emphasis added).  Consequently, the Board 
concludes that the veteran does indeed have a bilateral 
impaired hearing disability for VA compensation benefit 
purposes.  

Significantly, the November 2004 VA examiner was unable to 
associate the veteran's hearing impairment with his 
in-service acoustic trauma.  In particular, the examiner 
referenced the veteran's pre-service and post-service work in 
excessively noisy underground mines as well as the absence of 
competent evidence of military or civilian audiological 
tests.  Importantly, the claims folder contains no competent 
evidence refuting the November 2004 VA examiner's opinion.  

As the claims folder contains no competent evidence 
associating the veteran's diagnosed bilateral hearing loss 
disability with his active military service, the 
preponderance of the evidence is clearly against his claim 
for service connection for such a disorder.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



2.  A Disability Manifested By Chronic Diarrhea

The veteran complains of chronic diarrhea since service.  
See, e.g., 2007 T. at 10-13, 19-21 & 2006 T. at 6-8.  Service 
medical records, however, are negative for complaints of, 
treatment for, or findings of a disability manifested by 
chronic diarrhea.  

Post-service medical records reflect treatment for, and 
evaluation of, various gastrointestinal disorders, including 
moderately severe hypertrophic gastritis with gastric mucosal 
prolapse into the duodenal bulb, moderately severe 
pylorospasm with gastric retention, severe gastritis, a 
spastic colon, suggestive reflux, an irritable colon, lower 
gastrointestinal bleeding secondary to angiodysplasia of the 
right colon, status post right hemicolectomy with an 
ileal-transverse colon anastomosis, and status post surgical 
removal of a portion of the colon.  These reports make no 
reference to complaints of diarrhea.  In any event, by the 
October 2004 rating action, the RO denied service connection 
for residuals of colon removal and determined that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for hypertrophic gastritis had 
not been received.  The veteran did not initiate an appeal of 
the RO's October 2004 denial of these claims.  

Significantly, the fact remains that the claims folder 
contains no competent evidence of a diagnosed disability 
manifested by chronic diarrhea that is associated with the 
veteran's active military duty.  Based on this evidentiary 
posture, the preponderance of the evidence is clearly against 
the veteran's claim for service connection for a disability 
manifested by chronic diarrhea.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

3.  A Left Knee Disability

The veteran maintains that he injured his left knee during 
service as a result of having dug many fox holes and that he 
began having problems with this joint in the 1980s.  See, 
e.g., 2007 T. at 13-14, 17-19 & 2006 T. at 6-8.  Service 
medical records, however, are negative for complaints of, 
treatment for, or findings of a left knee disability.  

According to post-service medical records, in November 2000, 
the veteran was treated for osteoarthrosis of his left knee.  
In June 2005, he underwent a left total knee arthroplasty.  

Significantly, the claims folder contains no competent 
evidence of a diagnosed left knee disability associated with 
the veteran's active military duty.  Based on this 
evidentiary posture, the preponderance of the evidence is 
clearly against the veteran's claim for service connection 
for such a disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

New and material evidence sufficient to reopen a previously 
denied claim for service connection for a skin disorder, to 
include as a result of exposure to ionizing radiation, not 
having been received, the appeal is denied.  

New and material evidence sufficient to reopen a previously 
denied claim for service connection for tinnitus having been 
received, the appeal is granted to this extent.  

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for a disability manifested by chronic 
diarrhea is denied.  



Service connection for a left knee disability is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


